United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 14, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-41710
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

MARCUS WASHINGTON

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 9:02-CR-32-1
                       --------------------

Before KING, Chief Judge and JOLLY and CLEMENT, Circuit Judges.

PER CURIAM:*

     Marcus Washington appeals from his jury-verdict conviction

for conspiracy to distribute and possess with intent to

distribute 50 grams or more of crack cocaine.   He first argues

that his sentence is invalid pursuant to Blakely v. Washington,

124 S. Ct. 2531 (2004).    In United States v. Pineiro, 377 F.3d

464, 465-66 (5th Cir. 2004), petition for cert. filed, (U.S. July

14, 2004) (No. 04-5263), this court held that “Blakely does not

extend to the federal Guidelines.”    Washington acknowledges that


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-41710
                                 -2-

his instant argument is foreclosed by Pineiro but urges that we

reconsider Pineiro’s holding.    A panel of this court cannot

overrule a prior panel’s decision in the absence of an

intervening contrary or superseding decision by this court

sitting en banc or by the United States Supreme Court.      United

States v. Lipscomb, 299 F.3d 303, 313 n.34 (5th Cir. 2002).

Washington’s Blakely argument does not warrant relief.

     Washington also contends that the evidence produced at trial

was insufficient to support the jury’s verdict.   Because

Washington has not shown that the coconspirator testimony

produced at trial was incredible as a matter of law, his

challenges on grounds of credibility and lack of corroboration

fail.    See United States v. Gadison, 8 F.3d 186, 190 (5th Cir.

1993); United States v. Greenwood, 974 F.2d 1449, 1457 (5th Cir.

1992).    Moreover, examination of the record shows that a rational

trier of fact could have found that the evidence established

guilt beyond a reasonable doubt.    See Jackson v. Virginia, 443

U.S. 307, 318 (1979).

     Accordingly, the district court’s judgment of conviction is

AFFIRMED.